Citation Nr: 0713312	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  06-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1946 to January 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March 2006, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims, 
its duty to assist him in substantiating his claims under the 
VCAA, and how disability ratings and effective dates are 
assigned.  See Dingess, supra.  The March 2006 letter 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disability and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the March 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2006 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, all required notice has been given to the veteran 
and no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

Due to the similar medical history and evidence related to 
the two claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The veteran has asserted that he was exposed to significant 
noise exposure without proper ear protection during his 
active military service.  Specifically, he has reported 
exposure to gunfire during basic training on the firing range 
when he was being trained and qualifying in the use of a 
rifle.  

However, after carefully reviewing the record, the Board 
finds the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  In making this determination, the Board 
notes the service medical records (SMRs) are negative for any 
complaints, treatment, or diagnoses related to hearing loss 
or tinnitus.  The Board also notes that, at the veteran's 
enlistment and separation examinations, in September 1946 and 
January 1948, respectively, there were no ear, nose, or 
throat abnormalities noted on clinical evaluation, and the 
veteran's hearing on whispered voice test was normal (15/15) 
bilaterally.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service."  Hensley, 5 Vet. App. at 160 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
The evidence shows the veteran met the criteria for a hearing 
loss disability as shown in VA audiometric reports dated 
October 2005 and October 2006.  Therefore, the critical 
question is whether the current hearing loss is causally 
related to service.  

The first post-service indication of hearing loss included in 
the evidence of record is shown in an October 2005 VA 
treatment record, which the Board notes was more than 50 
years after the veteran was separated from service.  The VA 
audiologist noted the veteran reported that he has had 
ringing in his ears since 1946, when he fired weapons on the 
rifle range.  She also noted the veteran's post-service 
occupational and recreational noise exposure as a fireman for 
21 years, and as a hunter.  On examination, the VA 
audiologist diagnosed the veteran with bilateral 
sensorineural hearing loss and noted the veteran's subjective 
complaints of tinnitus; however, she did not provide an 
opinion as to the etiology of the veteran's hearing 
impairment.  Therefore, while the October 2005 VA treatment 
record shows the veteran suffered from a hearing impairment, 
it does not contain an indication of a medical nexus to 
service, and thus, does not assist the veteran in 
substantiating the present claims.  

In October 2006, the same VA audiologist evaluated the 
veteran's hearing impairment in conjunction with his claims 
for service connection.  The audiologist noted the veteran 
reported that he was exposed to noise during basic training 
and annual weapons qualifications.  She also noted that he 
was a mechanic for 18 months prior to service, and again 
noted the veteran's post-service noise exposure.  After 
interviewing the veteran, reviewing his claims file, and 
conducting an audiometric examination, the audiologist 
diagnosed him with severe/profound high frequency 
sensorineural hearing loss in the right and left ears.  The 
audiologist also noted that the veteran reported constant 
bilateral tinnitus.  

The examining audiologist proffered the opinion that, based 
upon the veteran's significant occupational noise as a 
fireman for 21 years and his recreational noise exposure 
while hunting, his current hearing loss and secondary 
tinnitus are "less likely than not" to be caused by or 
related to his limited noise exposure from military service.  
In rendering her opinion, the VA audiologist noted the SMRs 
do not contain any pure tone tests or any complaints of 
hearing loss or tinnitus.  She also noted the veteran filed a 
claim for service connection for a back disability in 1948, 
and did not mention any other conditions, including hearing 
loss and tinnitus, at that time.  

In evaluating the ultimate merit of this claim, the Board 
finds the October 2006 VA opinion to be the most probative 
evidence of record with regard to the likelihood of a causal 
relationship between the veteran's current hearing impairment 
and his military service.  In making this determination, the 
Board again notes that the VA audiologist reviewed the claims 
file, interviewed the veteran, and conducted an audiological 
examination prior to rendering her professional medical 
opinion, and provided a complete rationale for her opinion.  

The Board notes the veteran's representative has recently 
questioned the VA audiologist's opinion, arguing that she 
incorrectly stated that the veteran had pre-service noise 
exposure as a mechanic for 18 months prior to service and 
because she was not in a position to indicate that the 
veteran's military noise exposure was "limited."  The 
veteran has asserted that he was a student prior to service, 
not a mechanic.  The Board appreciates the representative's 
assertion.  With due regard for that contention, we note 
that, in determining it is less than likely that the 
veteran's current hearing impairment is related to service, 
the VA audiologist relied on the lack of evidence of a 
hearing impairment during and after service and the veteran's 
post-service noise exposure, without mentioning any pre-
service noise exposure.  

With respect to the veteran's military noise exposure, the 
Board notes it appears the VA audiologist characterized the 
veteran's exposure as "limited" based upon his report that 
he was exposed to noise during basic training and annual 
qualifications.  The Board does note there is evidence 
showing the veteran was a rifleman for nine months during 
service; however, those nine months were not during a period 
of war, as the veteran's Separation Qualification Record 
reveals he was in basic training and was an automotive 
mechanic during his first five months of service.  

As noted, the veteran entered active service in September 
1946 and World War II ended, under the law, in December 1946.  
See 38 C.F.R. § 3.2.  In addition, the veteran has reported 
that he was not involved in combat, and specifically limited 
his noise exposure to basic training and annual 
qualifications.  In making this observation, the Board is not 
finding that the veteran did not experience noise exposure 
during service.  In fact, the Board concedes the veteran 
experienced some level of noise exposure during service, as 
he was trained as a rifleman.  However, in order to grant 
service connection in this case, there must be competent 
evidence showing that the veteran's current hearing 
impairment is due to his military noise exposure some 60 
years ago.  

In this case, however, the preponderance of the evidence is 
against such a finding.  As noted, the veteran's SMRs, 
including the January 1948 separation examination, are 
negative for any complaints, treatment, or findings related 
to hearing loss or tinnitus.  We recognize that the veteran's 
representative has argued that the separation examination was 
inadequate because it did not test for high frequency hearing 
loss; however, whispered and spoken voice tests are the types 
of tests that were utilized during the time the veteran was 
in service.  The Board also finds it significant that the 
veteran submitted a formal claim for entitlement to service 
connection for residuals of a back injury in January 1948, 
and did not mention problems with hearing loss or tinnitus.  
Moreover, the veteran's hearing was normal, at 15/15, on 
spoken voice test at the VA examination conducted in 
conjunction with that claim.  

In denying the veteran's claim, the Board also finds it 
probative that more than 50 years passed between the 
veteran's separation from service and the first time he is 
shown to have a hearing impairment.  In this context, the 
Board notes that, during those 50 post-service years, the 
veteran was exposed to significant noise exposure as a 
fireman for 21 years, and while hunting.  The Board finds 
that the gap of many years between the time the veteran was 
separated from service and was first shown to have a hearing 
impairment, when considered with the professional medical 
opinion in the record before us, preponderates against a 
finding that his hearing problem is a chronic disorder which 
originated in, or shortly after, service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  

In summary, the Board finds there is no competent evidence in 
the claims file specifically relating the veteran's hearing 
loss and tinnitus to noise exposure in service.  The only 
evidence of record linking the veteran's hearing impairment 
and tinnitus to service consists of his own assertions.  
While he is capable of providing evidence of the 
symptomatology which he experiences, such as ringing in his 
ears, and the Board does not doubt that the veteran sincerely 
believes his hearing loss and tinnitus were caused by 
military noise exposure, a layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
medical etiology and causation of disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case, because, 
as noted, there is no indication in the evidence of record 
that the veteran manifested an organic disease of the nervous 
system, shown to include either hearing loss or tinnitus, to 
a compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that at the 
veteran's separation examination his hearing was normal and 
there were no ear, nose, or throat abnormalities found on 
clinical evaluation.  Furthermore, the veteran has not 
submitted or identified medical records which show he 
suffered from bilateral hearing loss or tinnitus between the 
time he was separated from service, in January 1948, and 
October 2005.  

In view of the foregoing, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no competent evidence of hearing 
loss or tinnitus during service or until more than 50 years 
thereafter, there is evidence that the veteran had 
significant noise exposure after service, and there is no 
competent medical evidence which provides a nexus between the 
veteran's current hearing loss and tinnitus and military 
noise exposure.  Therefore, the Board finds the preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss and tinnitus, and there is no 
reasonable doubt to be resolved. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


